Citation Nr: 0906536	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty military service in the United 
States Navy from November 1963 to May 1987, during the 
Vietnam Era.  He also had reserve duty prior to active duty. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In addition, in a May 2004 rating decision, the RO denied an 
increased rating in excess of 40 percent for productive 
changes of the thoracolumbar spine with degenerative disc 
disease of the lumbar spine.  The RO sent the veteran a 
letter to this effect and notice of his appellate rights.  
The information of record indicates that the veteran has not 
filed a notice of disagreement contesting the assigned 
rating.  Thus, this discrete issue is not a part of the 
current appeal.


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the Veteran's bilateral hearing loss and 
service, and this disorder was not shown within one year 
following service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice of the VCAA in 
January 2004, prior to the initial adjudication of his claim 
in the May 2004 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  However, 
the absence of such notification by VCAA letter is not 
prejudicial in this case, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

The Veteran was afforded a VA examination in September 2005 
and November 2005.  Although these examination rendered 
invalid results, the Board finds that additional efforts to 
schedule another examination would be futile as there is a 
nonorganic component (pseudohypoacusis) that interferes with 
the pure tone test, as indicated by the November 2005 VA 
examiner.  The Board cannot control external factors 
rendering the examination results as invalid.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA medical records, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain. The Board notes that although 
the Veteran's reserve records are not associated with the 
file; his alleged reserve service was one year prior to his 
24 years of active duty service and would not change the 
outcome of the appeal given that the active duty service 
records showed hearing within normal limits upon separation 
of active duty.  Additionally, the Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for Hearing Loss 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the Veteran has alleged that his hearing damage 
was caused by his exposure to loud aircraft noise from 
working as an Aviation Structural Mechanic.  (See Statement 
of Accredited Representative dated in July 2006).  He also 
asserts that he was a tank and armored carrier driver in the 
United States Army reserves for one year prior to active duty 
and that he suffered acoustic trauma as a result of firing 
guns/cannons.  (See February 2008 Written Statement).  Also, 
a review of the Veteran's DD Form 214 indicates that his 
military occupational specialty was that of a system 
organizational maintenance technician.  

The record before the Board contains service treatment 
records and post-service treatment records.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  The record includes an in-
service audiological examination dated in September 1974.  
The hearing was within normal limits from 500 Hz to 4000 Hz 
in both ears with mild sensorineural hearing loss at 6000 Hz 
in the right ear and a mild threshold of 30 db noted in the 
left ear at 4000 Hz.  These findings were the same for 
subsequent audiogram's dated in March 1978, January 1983, 
December 1984, and the separation examination dated in March 
1987.  

Subsequent to service, the first medical evidence of hearing 
loss is found in an audiological evaluation from Sharps Rees 
Stealy Medical Group in June 2003.  The Veteran was diagnosed 
with moderate sensioneural hearing loss.  The Veteran 
underwent another auidological evaluation at Sharps Rees 
Stealy Medical Group in June 2005.  It is not clear whether 
the testing at that time met VA specifications, pursuant to 
38 C.F.R. § 3.385.  Regardless, there was not a medical 
opinion that attributed the Veteran's hearing loss to 
service.

The Veteran was examined by the VA in March 2004.  The VA 
examiner reviewed the Veteran's claims file.  He told the 
medical examiner that was exposed to aircraft noise during 
service, but that he wore ear protection.  He further stated 
that he was exposed to occupational noise post-service in 
that he worked with airplane parts and machinery as a 
civilian and that it was a noisy environment.  He stated that 
he first noticed ringing in his ears within the last year.  
The examiner could not obtain valid puretone threshold 
results due to the Veteran's inconsistent and unreliable 
responses.  The Veteran was diagnosed with pseudohypacusis.  
The examiner opined that the claimed hearing loss was more 
likely than not unrelated to his events in the service 
including noise trauma from working around military aircraft 
in the service.  His rationale was premised on the fact that: 
1) there was no evidence submitted demonstrating a compliant, 
diagnosis or treatment for hearing loss prior to his claim; 
2) there was no evidence of hearing loss other than the long 
standing presence of mild sensorineural hearing loss at 600 
Hz in the right ear that was found at the discharge from 
military; and 3) that there was a diagnosis of 
pseudohypacusis, which indicated that the Veteran was 
inconsistent and unreliable during the testing and valid 
audiometric data could not be obtained.

The Veteran underwent another VA examination in September 
2005.  The Veteran told the examiner that hearing protection 
was not initially required, but became required in the 1970's 
or 1980's.  The Veteran stated that he had difficulty hearing 
since 2003 and that he did not remember having hearing loss 
prior to 2003.  The puretone testing was considered invalid 
due to variation admitted threshold with ascending versus 
descending presentation levels.  The speech discrimination 
testing was good at the upper range of normal conversational 
level, which indicated that the Veteran had hearing grossly 
within normal limits or at a very mild range through the 
speech frequencies.  The test results were considered 
invalid.   

In a November 2005 VA examination, the puretone thresholds 
were again invalid.  The speech recognition score was a 100 
percent for both ears.  The Tympanometry revealed normal 
tympanic membrane mobility in both ears.  Acoustic reflexes 
were absent in the left ear, but present in the right ear.  
Distortion product otoacoustic emissions were present in the 
left ear 2500 Hz as well as 3200 Hz.  Distortion product 
otoacoustic emissions were present in the right ear at 2000 
as well as 2500 Hz.  There were inconsistencies between 
speech and tonal stimuli.  There were inconsistencies between 
presentation method and the Veteran's reported thresholds to 
pure tones and the evidence presented by otoacoustic 
emissions.  The VA examiner rendered a diagnosis of invalid 
thresholds and pseudohypoacusis.  The examiner opined that 
the hearing loss was not related to the military service.  
His rationale was premised on the fact that the hearing loss 
did not occur during military service and subsequent 
audiometric evaluations post-military service did not prove 
evidence of any current hearing loss.  He noted that the 
Veteran's responses to tonal stimuli had been inconsistent 
and invalid for the past three evaluations and most likely 
the past five evaluations including those at Sharp Rees-
Stealy in 2003 and 2005.  He noted that the configuration of 
the hearing loss was not consistent with noise-induced 
hearing loss.  There was no notch configuration or 
progression similar to that which would be found from noise 
exposure.  He also noted that the service medical records 
clearly showed no ratable hearing loss at, near, or around 
military service.  He concluded that the Veteran's condition 
was clearly not related to service.

The Board is aware of the 2003 and 2005 private audiological 
results; however, it is unclear whether the testing at that 
time met VA specifications, pursuant to 38 C.F.R. § 3.385.  
Regardless, the private examiner did not opine as to 
causation.  The Board notes that a fully informed medical 
opinion is needed in order to clarify the etiology of any 
current condition.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  

By contrast, the VA examiners reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between any current bilateral hearing 
loss and service.  Given that these opinions were based on a 
more thorough review of the Veteran's history in regard to 
this disorder, the Board finds it to have substantially 
greater probative value than the private test results.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided).

Moreover, treatment for bilateral hearing loss began 
approximately 16 years following separation from service.  
Even if the Veteran's recent statement in his claim-that the 
onset of hearing loss began in service (which is contradicted 
by his prior statement to the September 2005 VA examiner in 
that his hearing loss began in 2003)-could be read as 
claiming continuity of hearing loss symptomatology since 
service, such history is substantially rebutted by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and the unfavorable November 2005 
opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the Veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a Veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


